Order entered September 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01573-CR
                              No. 05-19-01574-CR

               CHRISTOPHER GERARD PRUITT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F18-55426-S & F18-55425-S

                                    ORDER

      Before the Court is appellant’s August 15, 2020 first motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief due on

October 16, 2020.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE